Exhibit 10.7

 

WORK ORDER NO. 8

 

THIS WORK ORDER NO. 8 is by and between RADIUS HEALTH, INC. (“RADIUS”) and LONZA
Sales Ltd, a Swiss company having an address at Muenchensteinerstrasse 38,
CH-4002 Basel, Switzerland (together with its Affiliates, “Manufacturer”), and
upon execution will be incorporated into the Development and Manufacturing
Services Agreement between RADIUS and Manufacturer dated October 16, 2007 (the
“Agreement”). Capitalized terms in this Work Order will have the same meanings
as set forth in the Agreement.

 

RADIUS hereby engages Manufacturer to provide Services, as follows:

 

1.                                      API/Drug Substance and Product.

 

BA058

 

Peptide Sequence: 
H-Ala-Val-Ser-Glu-His-Gln-Leu-Leu-His-Asp-Lys-Gly-Lys-Ser-Ile-Gln-Asp-Leu-Arg-Arg-Arg-Glu-Leu-Leu-Glu-Lys-Leu-Leu-Aib-Lys-Leu-His-Thr-Ala-NH2

 

2.                                      Services.  Manufacturer will render to
RADIUS the following Services:

 

·                  Manufacturing of an RS solution and supply of 60 RS vials to
Vetter: Price 5025€

·                  Supply of other powder samples to Vetter: Price 2015€

 

· 1 x 60task0 mg of RDS-001 / 3 AL1 (powder)

· 1x 100 mg de SF278 (powder)

· 2 x 100 mg de RDS-001-RS/8AK1R (powder)

· Transport of samples and vials to Vetter

 

·                  Stability on RS solution: Price 16200€

·                  VDS hold time study (analysis of 12 samples in duplicate):
Price 3625€

 

Additional Services:

 

In addition the price for scanning batch records will be invoiced at 0.35€/page,
it is estimated that there a few thousand pages to be scanned.

 

Timelines

 

Radius shall place purchase orders with Manufacturer in accordance with Work
Order 8, and the work will be initiated upon receipt of the PO.

 

The deliverables will include regular updates (status reports, conference
calls), as requested by RADIUS.

 

3.                                      Facilities.  The Services described
above will be rendered at the Facility unless another facility of Manufacturer
is indicated below:

 

N/A

 

4.                                      RADIUS Materials.  RADIUS will provide
to Manufacturer the following materials to be used by Manufacturer to perform
the Services:

 

None

 

5.                                      RADIUS Equipment.

 

None

 

--------------------------------------------------------------------------------


 

6.                                      Manufacturer Representative.

 

Debra Sponholtz, Director, Sales and Business Development, Lonza

 

7.                                      RADIUS Representative.

 

David Hanley, Executive Director, Technical Operations

 

8.                          Compensation.  Radius will be invoiced 50% upon
signature of this WO (€13,432.50) and 50% upon Completion of each Activity. The
total compensation due Manufacturer for Services under this Work Order is not
expected to exceed €26,865 excluding scanning of Batch records.

 

9.                          General: RADIUS and Manufacturer must agree in
advance of either party making any change in the compensation due hereunder.
Manufacturer will invoice RADIUS to the attention of David Hanley, for Services
rendered under this Agreement.  Manufacturer will invoice RADIUS for all amounts
due under this Work Order.  All undisputed payments will be made by RADIUS
within thirty (30) days of receipt of invoice.

 

All other terms and conditions of the Agreement will apply to this Work
Order.    Reviewed by AH

 

WORK ORDER AGREED TO AND ACCEPTED BY:

 

 

Legal Department

 

 

 

 

RADIUS HEALTH, INC.

 

LONZA SALES LTD

 

 

 

 

 

By

/s/ David C. Hanley

 

By

 /s/ Marie Leblanc

 

/s/ Nadia Zieger

 

 

 

 

 

 

 

 

Associate Director

 

 

 

 

 

 

 

Key Account Management

 

 

 

 

Print Name

David C. Hanley

 

Print Name

Nadia Zieger

Title

Executive Director

 

Title

Senior Legal Counsel

Date

25 Mar 2015

 

Date

27 Mar 2015

 

--------------------------------------------------------------------------------